Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 15, 2022

                                     No. 04-22-00066-CV

                           IN THE INTEREST OF J.A.J., a child,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00153
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The trial court signed a final order of termination on January 12, 2022.
Because this is an accelerated appeal, the notice of appeal was due by February 1, 2022. See
TEX. R. APP. P. 26.1(b). A motion for extension of time to file the notice of appeal was due by
February 16, 2022. See TEX. R. APP. P. 26.3. Appellant’s notice of appeal is file-stamped
February 2, 2022—within the time allowed for filing a motion for extension of time to file the
notice of appeal.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once
the period for granting a motion for extension of time under Rule [26.3] has passed, a party can
no longer invoke the appellate court’s jurisdiction.” Id.

        Because the notice of appeal was untimely filed but within the fifteen-day grace period,
we ORDER appellant to file a response presenting a reasonable explanation for failing to file
the notice of appeal in a timely manner by February 25, 2022. If appellant fails to respond
within the time provided, the appeal will be dismissed for want of jurisdiction. See TEX. R. APP.
P. 42.3(c). All other appellate deadlines are suspended until further order of this court.



                                                   _________________________________
                                                   Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court